 MISSOURIFARMERS ASSOCIATION, INC.495Missouri Farmers Association,Inc.,andConstructionandGeneralLaborers'Local957.Case14-CA-5858December 9, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYOn April 13, 1971, Trial Examiner Thomas F.Maher issued the attached Decision in this proceed-ing. Thereafter, Respondent and the General Counseleach filed exceptions and a supporting brief.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent herewith.1.We agree with the Trial Examiner's finding thatRespondent violated Section 8(a)(1) of the Act bymaintaining since January 1, 1965, a voluntary,contributory disability and accidental death groupinsurance plan for its employees which made anyemployee who was "covered under any form ofcollective bargaining" ineligible for participation.2.Despite the absence of proven antiunion moti-vation, the Trial Examiner 'found that Respondentviolated Section 8(a)(3) of the Act by maintaining theunlawful eligibility standard because "the motive todiscriminate is inherent in Respondent's action." Wedisagree.Respondent instituted the companywide disabilityand accidental death insurance plan on January 1,1965. Several years later, Respondent recognized theUnion as the collective-bargaining representative ofcertain persons employed at Respondent's Mexico,Missouri, facility and the parties thereafter com-menced negotiations for their first collective-bargain-ing agreement. On May 1, 1970, three separate butvirtually identical collective-bargaining contractscovering three bargaining units at the facility wereexecuted.The contracts, which did not require union mem-bership as a condition of continued 'employment,contained no provisions whereby Respondent's insur-ance plan was made available to bargaining unitmembers. However, on January 11, 1971, Respondentand the Union executed a supplemental agreementretroactive toMay 1, 1970, which provided forpayment to an injured employee of the differencebetween the amount received by him through work-men's compensation and 75 percent of his regular,average pay, for the period of disability not exceeding120 days. This disability income supplement programfor bargaining unit members was understood by theparties to be a substitute for the companywideinsurance plan.The General Counsel alleged in the complaint thatRespondent violated Section 8(a)(3) of the Act bymaking the insurance plan unavailable to bargainingunit members after May 1, 1970. We find no evidencein the record that Respondent engaged in suchconduct prior to the adoption of the agreed-uponsubstitute program. The Trial Examiner's reliance onthe statement made by Respondent's counsel at thehearing held on January 11, 1971, that bargaining unitmembers were excluded from the plan "because theytook the union program," to support his conclusionthat expulsions from the insurance policy occurred asa result of the execution of the May 1, 1970, contractsismisplaced, since counsel was obviously referring tothe supplement adopted by the parties on January 11.We find, therefore, that General Counsel has notproven by a preponderance of the evidence thatRespondent violated Section 8(a)(3) of ! the Act asalleged.Accordingly, we shall dismiss this allegationof the complaint.The Trial Examiner ordered Respondent to makethe companywide insurance plan available to allbargaining unit members under the same terms andconditions as are presently applicable to all otheremployees. However, inasmuch as the parties agreedon a substitute plan for bargaining unit members, wefind the Trial Examiner's proposed remedy unwar-ranted. Accordingly, we shall only order Respondentto cease and desist from maintaining the unlawfuleligibility standard and to post the appropriate noticeto employees.3.We find merit in the General Counsel's excep-tions to the Trial Examiner's failure to order Respon-dent to delete from the group insurance plan andcompany booklets descriptive thereof the eligibilityexclusion found violative of Section 8(a)(1) of theAct.' Since the group policy is available company-wide, we agree with the General Counsel's exceptionsto the Trial Examiner's failure to order that the noticebe posted by Respondent at all of its facilities.Accordingly, we shall correct the order to reflect ouragreement with the above exceptions.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Missouri Farmers Association, Inc., Columbia, Mis-souri, its officers, agents, successors, and assigns,shall:1See, e.g.,Goodyear Tire & Rubber Company,170 NLRB 539, 552.194 NLRB No. 82 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Maintaining in its long-term disability andaccidental death voluntary insurance plan a require-ment that any employee who is covered under anyform of collective bargaining is ineligible for partici-pation.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise bythem of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Remove from the long-term disability andaccidental death voluntary insurance plan underwrit-ten by Continental Casualty Company of Chicago,Illinois, the eligibility standard which excludes anyemployee who is covered under any form of collectivebargaining from participation and delete from allcompany booklets and literature distributed toemployees any reference to that eligibility standard.(b) Post at all offices and business locations, whereemployees who are eligible for long-term disabilityand accidental death voluntary insurance plan work,copies of the attached notice marked "Appendix." 2Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHERORDEREDthat the complaint hereinbe, and it hereby is, dismissed insofar as itallegesviolations of the Act not found herein.2 In the eventthat this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the noticereading "POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL remove from our long-term disabilityand accidental death voluntary insurance planwhich is underwritten by Continental CasualtyCompany ofChicago the eligibility,requirementwhich excludes from participation any employeewho is covered under any form of collectivebargaining.WE WILL remove from all company bookletsand literaturedistributedto employees any state-ments that the insurance plan applies only to anemployee who is not covered under any form ofcollective bargaining.WE WILLNOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise by them of their rights guaranteed bySection 7 of the NationalLaborRelations Act, asamended.Thisnotice is being posted by us in all our officesand business locations where employees who areeligible for the insurance plan work.MISSOURIFARMERSASSOCIATION, INC.(Employer)DatedBy(Representative)(Title)This is'an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th Boulevard, Room 448, St.Louis, Missouri 63101, Telephone 314-622-4142.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: Upon a charge andan amendment thereto filed on October 2 and November16,1970, respectively,by Construction and GeneralLaborers' Local 957, herein called the Union, againstMissouri Farmers Association, Inc., Respondent herein, theRegional Director for Region 14, of the National LaborRelationsBoard,herein called the Board, issued acomplaint on behalf of the General Counsel of the Boardon November 16, 1970, alleging violations of Section8(a)(1), (3), and (5)of the National Labor Relations Act, asamended (29 U.S.C., Sec. 151,et seq.),herein called the Act.Respondent in its duly filed answer admitted certainallegations of the complaint but denied the commission ofany unfair labor practice.Pursuant to notice a trial was held before me in St.Louis,Missouri, where the parties were present, represented bycounsel,and afforded full opportunity to be heard.Preliminary to the taking of testimony the partiesannounced that an amicable settlement had been reachedwith respect to a number of matters at issue and that an MISSOURI FARMERS ASSOCIATION, INC.497agreement as to facts had been reached as to theoutstanding unresolved issue, thus making the taking oftestimonyunnecessary.Accordingly, the parties, bystipulation into the record, amended the collective-bargain-ing agreement between them to provide for the granting ofsupplemental compensation, over and above workmen'scompensation to injured employees in the bargaining unitinvolved, thereby remedying the failure to bargain on saidsubjectmatter, the substance of the allegation in para-graphs 5 and 7(a) of the complaint. As to portions of thecomplaint still in issue the parties and counsel for theGeneral Counsel stipulated as to the truth and relevancy ofcertain documents and facts. Upon these stipulated facts,and upon the entire record in this case, including a brieffiledby counsel for the General Counsel, I make thefollowing:,FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTMissouri Farmers Association, Inc., Respondent, herein,is a Missouri corporation with its principal office and placeof business in Columbia, Missouri, maintaining otherplaces of business including a facility at Mexico, Missouri,the only facility involved in this proceeding. There and atthe other facilities it is engaged in the production, sale,distribution,and processing of tools, chemicals, andagricultural products.During the year ending June 30,1970, Respondent, in the course and conduct of its businessoperations,manufactured, sold, and distributed at itsMissouri places of. business, products valued in excess of$50,000, of which products valued in excess of $50,000 wereshipped from said places of business directly to pointslocated outside the State of Missouri. During the sameperiod Respondent, likewise in the course and conduct ofitsbusinessoperations,purchased and caused to betransported and delivered to its Missouri places of business,seed, chemicals, and petroleum products, and other goodsand materials valued in excess of $50,000, of which goodsand materials valued in excess of $50,000 were transportedand delivered to its places of business in Missouri, directlyfrom points located outside the State of Missouri.Upon the foregoing facts agreed upon by all of the partiesit is also admitted that the Respondent is and I accordinglyconclude and find that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDConstruction and General Laborers' Local 957, theUnion herein, is admitted to be and I accordingly concludeand find it to be a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheStipulated FactsAmong Respondent's 3,000 employees approximately 25employed at its Mexico, Missouri, facility were members ofthree bargaining units stipulated by all parties to beappropriate for the purposes of collective bargaining, asfollows:All production and maintenance employees employedatEmployer's soybean mill at 400 E. Holt, Mexico,Missouri, excluding over-the-road truckdrivers, officeclerical, laboratory and professional employees, guardsand supervisors as defined in the Act.All employees employed at the Employer's testinglaboratory at the Employer's facility at 400 E. Holt,Mexico, Missouri, excluding over-the-road truckdrivers,production and maintenance employees, guards andsupervisors as defined in the Act.All over-the-road truckdrivers employed at the Employ-er's soybean mill, 400 E. Holt, Mexico,Missouri,excluding production and maintenance employees,laboratory employees, office clerical employees, guards,and supervisors as defined in the Act.Prior to May 1, 1970, contracts were negotiated in behalfof employees in the foregoing units by the Union and theRespondent and they became effective on that date.At the time of the execution of the contracts in behalf ofthe employees in these bargaining units and for approxi-mately 5 years prior thereto, since January 1, 1965, therewas in effect a disability and accidental death insurancepolicy issued by Continental Casualty Company ofChicago, Illinois, covering hourly paid employees ofRespondent earningmore than $400 per month, thepremiums for which were paid in part by Respondent. Inaddition to the monthly salary eligibility limitation notedabove the insurance policy contains the following provisionin the application form incorporated by reference into thepolicy:The following groups of employees are eligible:All active full-time salaried employees or any hourlypaid employee who is:***(2) are (sic) not covered under any form of collectivebargaining.In a booklet describing the insurance plan and distributedto all employees by Respondent it is stated:ELIGIBILITYIf you are an active full-time salaried employee or anhourly paid employee earning $400 per month or more,who isnot covered under any form of collective bargaining,and who is between the ages of 18 and 64, inclusive, youare eligible for this coverage. [Emphasis supplied.]At the trial before me counsel for the Respondentconceded that as a consequence of the execution of thecollective agreement on May 1, 1970, the members of thebargaining units covered by the agreement, be theymembers of the Union or not, "are excluded from benefitsof the Continental plan because they took the unionprogram." In this respect a review of the collectiveagreement discloses that unionmembership was notrequired of employees in the units for their enjoyment ofthe benefits to be derived from the contract. Thus it isstated in the collective agreement: 498DECISIONSOF NATIONALLABOR RELATIONS BOARDUNION SECURITYBoth the Company and Union pledge that they will notcoerce, intimidate or otherwise forceanyemployee orperspective employee to join or not join the Union as acondition of employment, it being expressly understoodthat all employees shall have the right to join or not jointheUnion as they personally see fit without anycoercion or intimidation, directly or indirectly fromeither the Company or the Union.B.ConclusionsIn essencethe insurance coverage of Respondent'semployees has been made unavailable to those who, as agroup, "through representatives of their own choosing,"have bargained collectively. The language of Section 7 ofthe Act specifically guarantees employees their right to self-organization and to bargaining. Clearly, then, the exclusionof employees from benefits otherwise open to all employeesonly because they have claimed this statutory rightinterferes with, restrains, and coerces them in the exerciseof these rights. By thus depriving a segment of its employeesof benefits otherwise available to them had they notexercised their statutory rights I conclude and find thatRespondent has thereby violated Section 8(a)(1) of the Act.The Board has already found such conduct to beunlawful inThe Goodyear Tire & Rubber Company,170NLRB No. 79, wherein it sustained the Examiner's relianceuponThe Kroger Co.,164 NLRB 362, and other cases, tosustain a finding of unlawful interference, restraint, andcoercion, but found it unnecessary to decide whether therewas unlawful discrimination in violation of Section 8(a)(3).I am persuaded that in the instant case the Respondent hasnot only interfered with, restrained, and coerced itsemployees in the exercise of their statutory rights, as held inthe cited case, but it has also discriminated against them "toencourage or discourage membership in any labor organi-zation."It is not enough to point, as Respondent does, to the"open shop" agreement in the contract whereby unionmembership is not a prerequisite- in the bargaining unit, as itmight have been under a more stringent union securityprovision. The simple fact is that unless half of those votingin the selection of the Union at the outset had not beeneither union members or had not voted for it there wouldhave been no collective agreement. It goes without saying,therefore, that regardless of its effect upon any minority ofemployees in this unit who might not desire representation,ifsuch there are, those who did desire it were beingpenalized for havingselectedthe Union.Nor can Respondent's motive in this respect be doubted.In clear languageit stated to its employees in a distributedbrochure(supra)that they would not be eligible forinsurance benefits if they were "covered under any form ofcollective bargainingagreement."This, it would seem,clearly announces to these people that they cannot beinsured if they enjoy the fruits of their union representation.To expect that Respondentmustspell out insomefurtherdetail its intent to disadvantage these particular employeeswould, it wouldseem,unnecessarily expand the bounds oflegalism.And simply because itseekstodistinguishmembers from the nonmembers in the unit, or has notexplicitly referred to them asunion members,or has notseen fit to explain why it is making the distinction in theinsurance availability doesnot minimizethe effect norobscure in any way what it intended to do. Here, it wouldseem, is ananalogousapplication of the principle ofres ipseloquitur.Because,therefore, I find that the motive todiscriminateis inherentin Respondent's action' I concludeand find that it has thereby discriminatedagainstemployees for the purpose of discouraging their member-ship in or support of the Union, in violation of Section8(a)(3).IV. THE REMEDYI have found that by maintaining and enforcing the termsand provisions of an insurance policy to the exclusion ofemployees who were covered by a collective-bargainingagreement Respondent has violated the Section 7 rights ofthese employees and has unlawfully discriminated againstthem. I will accordingly recommend that Respondent ceaseand desist from such' conduct and that an order issuerequiring it to offer to employees covered by collective-bargaining agreements insurance coverage under the sameterms and conditions as presently available to all otheremployees who are otherwise similarly situated. I shall alsorecommend that Respondent be required to post notices ofcompliance with such order as shall be issued against it.[Recommended Order omitted from publication.]1The RadioOfficers'Union'of the Commercial Telegraphers Union,AFLv.N.LR B., 347 U.S 17,42-47, 51.